ICJ_173_ICAOCouncil-CICA_BHR-EGY-SAU-ARE_QAT_2018-07-25_ORD_01_NA_00_EN.txt.                             INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   APPEAL RELATING TO THE JURISDICTION
                   OF THE ICAO COUNCIL UNDER ARTICLE 84
                           OF THE CONVENTION ON
                       INTERNATIONAL CIVIL AVIATION
                          (BAHRAIN, EGYPT, SAUDI ARABIA
                        AND UNITED ARAB EMIRATES v. QATAR)


                               ORDER OF 25 JULY 2018




                                   2018
                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


               APPEL CONCERNANT LA COMPÉTENCE
          DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
                  DE LA CONVENTION RELATIVE
              À L’AVIATION CIVILE INTERNATIONALE
                         (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
                          ET ÉMIRATS ARABES UNIS c. QATAR)


                           ORDONNANCE DU 25 JUILLET 2018




4 CIJ1147.indb 1                                             28/02/19 14:25

                                                 Official citation :
                             Appeal relating to the Jurisdiction of the ICAO Council
                        under Article 84 of the Convention on International Civil Aviation
                       (Bahrain, Egypt, Saudi Arabia and United Arab Emirates v. Qatar),
                               Order of 25 July 2018, I.C.J. Reports 2018, p. 498




                                               Mode officiel de citation :
                                Appel concernant la compétence du conseil de l’OACI
                   en vertu de l’article 84 de la convention relative à l’aviation civile internationale
                        (Arabie saoudite, Bahreïn, Egypte et Emirats arabes unis c. Qatar),
                             ordonnance du 25 juillet 2018, C.I.J. Recueil 2018, p. 498




                                                                                      1147
                                                                     Sales number
                   ISSN 0074-4441                                    No de vente:
                   ISBN 978-92-1-157346-6




4 CIJ1147.indb 2                                                                                           28/02/19 14:25

                                                        25 JULY 2018

                                                            ORDER




                      APPEAL RELATING TO THE JURISDICTION
                      OF THE ICAO COUNCIL UNDER ARTICLE 84
                              OF THE CONVENTION ON
                          INTERNATIONAL CIVIL AVIATION
                         (BAHRAIN, EGYPT, SAUDI ARABIA
                       AND UNITED ARAB EMIRATES v. QATAR)




                        APPEL CONCERNANT LA COMPÉTENCE
                   DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
                           DE LA CONVENTION RELATIVE
                       À L’AVIATION CIVILE INTERNATIONALE
                        (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
                         ET ÉMIRATS ARABES UNIS c. QATAR)




                                                      25 JUILLET 2018

                                                      ORDONNANCE




4 CIJ1147.indb 3                                                        28/02/19 14:25

                    498 	




                                   INTERNATIONAL COURT OF JUSTICE


        2018
                                                    YEAR 2018
       25 July
     General List                                   25 July 2018
      No. 173

                     APPEAL RELATING TO THE JURISDICTION
                     OF THE ICAO COUNCIL UNDER ARTICLE 84
                             OF THE CONVENTION ON
                         INTERNATIONAL CIVIL AVIATION
                                   (BAHRAIN, EGYPT, SAUDI ARABIA
                                 AND UNITED ARAB EMIRATES v. QATAR)




                                                      ORDER


                        The President of the International Court of Justice,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cles 31, 44, 45, paragraph 1, and 48 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    4 July 2018, instituting an appeal by the Governments of the Kingdom of
                    Bahrain, the Arab Republic of Egypt, the Kingdom of Saudi Arabia and
                    the United Arab Emirates from the decision rendered by the Council of
                    the International Civil Aviation Organization on 29 June 2018 in pro-
                    ceedings commenced by the State of Qatar against these States on
                    30 October 2017 pursuant to Article 84 of the 1944 Convention on Inter-
                    national Civil Aviation;
                       Whereas a signed copy of the Application was communicated to the
                    State of Qatar on the day it was filed;
                       Whereas each Applicant State has appointed an Agent for the purposes
                    of the proceedings; whereas the Kingdom of Bahrain has appointed
                    H.E. Shaikh Fawaz bin Mohammed Al Khalifa, the Arab Republic of
                    Egypt has appointed H.E. Mr. Amgad Abdel Ghaffar, the Kingdom
                    of Saudi Arabia has appointed H.E. Mr. Abdulaziz bin Abdullah bin
                    Abdulaziz Abohaimed and the United Arab Emirates has appointed

                    4




4 CIJ1147.indb 4                                                                                28/02/19 14:25

                   499 	                 icao council (order 25 VII 18)

                   H.E. Mr. Saeed Ali Yousef Alnowais; and whereas the State of Qatar has
                   appointed Dr. Mohammed Abdulaziz Al‑Khulaifi as Agent;
                      Whereas, at a meeting held by the President of the Court with the
                   Agents of the Parties on 23 July 2018, pursuant to Article 31 of the Rules
                   of Court, the Applicants expressed the position that they wished to have
                   at their disposal a minimum period of six months for the preparation of
                   the Memorial; and whereas the Respondent indicated that it considered
                   that a maximum period of three months for the preparation of the Memo-
                   rial and Counter-­Memorial, respectively, was appropriate;
                       Taking into account the views of the Parties,
                       Fixes the following time‑limits for the filing of the written pleadings:

                     27 December 2018 for the Memorial of the Kingdom of Bahrain, the
                   Arab Republic of Egypt, the Kingdom of Saudi Arabia and the United
                   Arab Emirates;
                     27 May 2019 for the Counter‑Memorial of the State of Qatar; and
                       Reserves the subsequent procedure for further decision.

                      Done in English and in French, the English text being authoritative, at
                   the Peace Palace, The Hague, this twenty-fifth day of July, two thousand
                   and eighteen, in six copies, one of which will be placed in the archives of
                   the Court and the others transmitted to the Governments of the King-
                   dom of Bahrain, the Arab Republic of Egypt, the Kingdom of Saudi
                   ­Arabia and the United Arab Emirates, and to the Government of the
                    State of Qatar, respectively.

                                                        (Signed) Abdulqawi Ahmed Yusuf,
                                                                        President.
                                                            (Signed) Philippe Couvreur,
                                                                          Registrar.




                   5




4 CIJ1147.indb 6                                                                                   28/02/19 14:25

